. Mr.. Justice Trunkey
delivered the opinion of the court, October 28th 1878.
The provision in section 16th of the Act of 1836, Pamph. L. 715; directing service of the prescribed copy “ on the opposite party, if he reside within the city or county, and if not, upon his agent or attorney,” was .so plain that it needed no construction. Equally clear is the Act of March 23d 1877, Pamph. L. 28, which enacts that the said copy “ shall be served upon the opposite party, his agent or attorney; but .if said party have n.o agent or attorney, then it shall be iawful to serve said certified copy upon the opposite party in the same manner as a writ of.summons.” In this there is no room for interpretation, for there is no “obscurity, ambiguity or other defect of expression.” Nor.does the sense of the law, as it appears in the words, lead to false consequences or unjust decisions. What evil can result from service as directed by the later act ? Like directions for service of notices are not infrequent in statutes and rules of'practice, and have always been understood in one way, namely, that it may be made upon either the party or his agent or attorney. Section-12, Act of 1836, Purd. Dig. 82, pi. 39, directing upon whom the rule for arbitration may be served, works no hardship or injustice. To serve the certified copy, as required by the 16th section of that act, was often difficult and frequently imposed useless trouble and expense upon the party who entered the rule. The,Act,of 1877 gives relief. It makes full provision for service of the certified copy,- which may be on the party, or his agent, or his attorney; and if he have no agent or attorney, the service may be in like manner as, of a summons. How can its terms be reconciled with the 16th section of the Act of 1836, which directs service upon the party “ if he resides within the city or county, and if not, upon his agent or attorney ?” Interpolation of these words into the Act of 1877. leaves..the law precisely as it was before, except *157only this addition, namely, service of the copy may be made on a party non-resident, and who has no agent or attorney, in the same manner as a writ of summons. This was not the sole intendment of the act. We are of opinion that service was good if made on the defendant’s attorney, and that the first exception should have been overruled.
The second and third exceptions aver that the certified copy was not served, and that proof of service was not made before the arbitrators. These are exclusively for the court below, unless the irregularities appear on the record. Irregularities in appointing arbitrators or in their proceedings, when apparent on the record, may be corrected by writ of error, but those which are made so by extrinsic proof, can be corrected only by the court below: Taggart v. McGinn, 2 Harris 155; McEntire v. McElduff, 1 S. & R. 19; Bemus v. Clark, 5 Casey 251. In this court, and so it ought to be elsewhere, “ every presumption is made in favor of the award, unless flagrant error appears on the record Finch v. Lamberton, 12 P. F. Smith 370. While the proceedings remain in court, that is to say, until the arbitrators are appointed, it must appear by the record that everything is regular, but after they are appointed the proceedings are out of court, and need not be reduced to writing: Oppenheimer v. Comly, 3 S. & R. 3.
This record on its face does not show that due proof of service of the certified copy was made. The endorsement is manifestly defective in showing a legal service. Extrinsic proof might have been made of a legal service and due proof thereof before the arbitrators. What admissions of parties or testimony were before the court we have no means of ascertaining or considering. The opinion of the learned judge is persuasive that he acted solely upon the first exception ; but the other exceptions are on the record, and we cannot say there was error in sustaining them and setting aside the award.
Judgment affirmed